NUMBER 13-15-00135-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

RONNIE MCMULLEN
A/K/A RONNIE BARNES,                                                     Appellant,

                                           v.

THE STATE OF TEXAS,                                                      Appellee.


                   On appeal from the 347th District Court
                         of Nueces County, Texas.


                        MEMORANDUM OPINION
              Before Justices Rodriguez, Garza and Longoria
                Memorandum Opinion by Justice Longoria

      Appellant, Ronnie McMullen a/k/a Ronnie Barnes, entered an open plea of guilty

to a two-count indictment charging him with the offenses of theft (Count 1) and bribery

(Count 2). See TEX. PENAL CODE ANN. §§ 31.02(a), 36.02(a) (West, Westlaw through

Chapter 46, 2015 R.S.). Following a hearing, the trial court assessed punishment at two
years’ imprisonment for Count 1 and eight years’ imprisonment for Count 2. The trial

court ordered the sentences to run concurrently. As discussed below, appellant’s court-

appointed counsel has filed a motion to withdraw accompanied by an Anders brief. See

Anders v. California, 386 U.S. 738, 744 (1967). We affirm.

                                              I. ANDERS BRIEF

        Pursuant to Anders v. California, appellant’s court-appointed appellate counsel

has filed a brief and a motion to withdraw with this Court, stating that his review of the

record yielded no grounds of error upon which an appeal can be predicated. See id.

Counsel’s brief meets the requirements of Anders as it presents a professional evaluation

demonstrating why there are no arguable grounds to advance on appeal. See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief

need not specifically advance 'arguable' points of error if counsel finds none, but it must

provide record references to the facts and procedural history and set out pertinent legal

authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014), appellant’s

counsel carefully discussed why, under controlling authority, there is no reversible error

in the trial court's judgment.1 Counsel has informed this Court, in writing, that counsel


        1 Counsel informed us that he specifically considered whether: (1) the indictment was sufficient;
(2) there were any adverse pretrial rulings; (3) the trial court complied with Padilla v. Kentucky, 559 U.S.
356, 359 (2010) and article 26.13 of the Texas Code of Criminal Procedure; (4) there was an issue of
appellant’s competency raised in the trial court; (5) appellant’s plea was voluntary; (6) there were any
adverse rulings during the sentencing phase; (7) the record reflected fundamental error; (8) the sentence
imposed by the trial court was within the range authorized by law; (9) the written judgment accurately
reduced the oral pronouncement of sentence to writing; (10) the evidence was sufficient to support the plea;
and (11) appellant’s trial counsel provided effective assistance, but concluded that there were no arguable
issues that could form the basis of an appeal.

                                                     2
has: (1) notified the appellant that counsel has filed an Anders brief and a motion to

withdraw; (2) provided the appellant with copies of both pleadings; (3) informed the

appellant of his rights to file a pro se response,2 review the record preparatory to filing

that response, and seek discretionary review if the Court concludes that the appeal is

frivolous; and (4) provided the appellant with a form motion for pro se access to the

appellate record, lacking only the appellant’s signature and the date and including the

mailing address for the court of appeals, with instructions to file the motion within ten

days. See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319; Stafford, 813 S.W.2d at

510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. More than an adequate time

has passed, and appellant has not filed a pro se motion for access to the appellate record

or a motion of extension of time to do so. No pro se response has been filed.

                                         II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel’s brief, and we have

found nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d
824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in

the opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule




        2 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with

the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).

                                                    3
of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. We accordingly affirm the

judgment of the trial court.

                                          III. MOTION TO WITHDRAW

        In accordance with Anders, appellant’s attorney has asked this Court for

permission to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also

In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80

(Tex. App.—Dallas 1995, no pet.) (“[I]f an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw. Within five days of the date of this Court’s opinion, counsel is ordered

to send a copy of this opinion and this Court’s judgment to appellant and to advise him of

his right to file a petition for discretionary review. 3 See TEX. R. APP. P. 48.4; see also In

re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).

                                                            NORA L. LONGORIA
                                                            Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
30th day of July, 2015.

        3  No substitute counsel will be appointed. Should appellant wish to seek further review of this case
by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Effective September
1, 2011, any petition for discretionary review must be filed with the clerk of the Court of Criminal Appeals.
See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of
Texas Rule of Appellate Procedure 68.4. See TEX. R. APP. P. 68.4.

                                                       4